      CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                     District Court Case No. 17-CV-3058
     --against--                     (SRN)
LINDSEY MIDDLECAMP,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,        District Court Case No. 18-CV-466
                                     (SRN)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--
                                     District Court Case No. 20-CV-01929
                                     (SRN)
JAMIE KREIL,


                   Defendant.


   CORRECTED SUPPLEMENTAL MEMORANDUM OF LAW IN
SUPPORT OF PLAINTIFF’S DECEMBER 4, 2020 MOTION TO VACATE
         CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 2 of 8




                                    INTRODUCTION

       Plaintiff Brock Fredin, proceeding pro se, hereby submits this Supplemental

Memorandum in Support of Plaintiff’s December 4, 2020 Motion to Vacate the Court’s

November 23, 2020 Order as unconstitutional and void pursuant to Rule 60(b):

                                       ARGUMENT

       1.     Plaintiff submits this Supplemental Memorandum as it is necessitated by the

Court’s Order of December 4, 2020 denying Plaintiff’s letter motion for reconsideration of

the Court’s November 23, 2020 Order and denying Plaintiff’s request for a stay of the

November 23, 2020 Order pending appeal.

       2.     The statements and holdings of the Court’s December 4, 2020 Order appear

to double-down on the abuse of power and clearly unconstitutional wielding of the Court’s

“inherent power to sanction” in its November 23, 2020 Order, which directed the removal

of Plaintiff’s websites and YouTube videos as well as enjoined him from making future

speech. Put simply, the Court’s statements in its December 4, 2020 Order justifying the

suppression and restraint of Plaintiff’s free speech only exacerbate the constitutional issues

raised in the November 23, 2020 Order. (See Fredin v. Middlecamp, Dock No. 253).

       3.      First, the Court wielded its “inherent power to sanction” in a patently

unconstitutional manner. Prior to issuing a sanction under the Court’s inherent power, it

is required to afford Plaintiff a “fair notice and an opportunity for a hearing on the record."

Roadway Exp., Inc. v. Piper, 447 U.S. 752, 767 (1980). See also U.S. v. Blodgett, 412 F.

App'x 935 (9th Cir. 2011). The Court conducted no such hearing consequently denying

him due process. K. Jon Breyer and Anne M. Lockner misrepresented the October 8, 2020
         CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 3 of 8




settlement email exchange. Specifically, Mr. Breyer reached out to Plaintiff that he

independently found the videos and websites and that he would not negotiate or engage in

settlement negotiations while they still appear. In effect, Mr. Breyer demanded the content

be taken down for two (2) hours as an act of good faith during the settlement negotiations.

Plaintiff honored this to the extent settlement negotiations were being decided. Mr. Breyer

and Ms. Lockner are being totally dishonest and deceptive when they claim Plaintiff used

any content online to try to exploit a favorable settlement. At no time was Plaintiff ever

trying to extort a favorable settlement with the videos or websites. Mr. Breyer and Ms.

Lockner have presented no evidence to corroborate their false allegation that has now

unfortunately been accepted by this Court. (See Fredin v. Middlecamp, Dock No. 255 ¶ 2-

3, Ex. C).

       4.     Second, the failure to afford Plaintiff a hearing on the record with respect to

its sanction suppressing his free speech and awarding attorneys’ fees is of particular

constitutional consequence where the Court made actual findings of fact in its November

23, 2020. Specifically, the Court found that Plaintiff acted with the “intent.” The question

of intent is a question of fact. In re Stratford of Texas, Inc., 635 F.2d 365 (5th Cir. 1981).

See also In re Stratton, 23 B.R. 284 (D.S.D. 1982)

       5.      “The imposition of attorneys' fees against [parties] must be reversed if only

because she never had an adequate opportunity for a hearing on the record.” Roadway

Express, supra, 447 U.S. at 767, 100 S.Ct. at 2464. In re Ruben, 825 F.2d 977 (6th

Cir. 1987). A contested hearing where Plaintiff could provide evidence and testimony was

therefore required before the Court could make a finding about his “intent” with respect to

                                              2
         CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 4 of 8




the websites and YouTube videos. Accordingly, the Court’s finding with respect to

Plaintiff’s intent concerning the websites and YouTube videos lacks evidentiary support

and was rendered in such a fashion that it denied him due process (i.e., a meaningful

opportunity to be heard). The November 23, 2020 is unconstitutional and must be voided.

(See Fredin v. Middlecamp, Dock No. 253).

       6.     Third, the Court rendered a finding that Plaintiff posted the websites in order

to gain “favorable settlement terms or judicial decisions.” (See Fredin v. Kreil, Dock. No.

39 p. 16). This finding similarly lacks any evidentiary support and required a hearing on

the record before it could be rendered. CRST Expedited, Inc. v. Knight Transp., Inc., No.

17-CV-24 CJW (N.D. Iowa Mar. 15, 2018) (requiring evidentiary support). "[f]or a

sanction to be validly imposed, the conduct in question must in fact be sanctionable under

the authority relied upon." United States v. Stoneberger, 805 F.2d 1391, 1392 (9th

Cir. 1986). More importantly, it belies the facts of this case:

              a. There is no evidence in the record that Plaintiff posted the two (2)

                  YouTube videos about Magistrate Judge Hildy Bowbeer to obtain

                  favorable judicial decisions. Id. Indeed, when the videos were posted on

                  October 12, 2020, there were no motions, issues or matters pending

                  before her. Indeed, the only matters pending before the Court were

                  Defendant Kreil’s motion to dismiss and Defendant Middlecamp’s

                  motion for summary judgment both of which were being handled by

                  District Judge Susan Richard Nelson;



                                              3
         CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 5 of 8




              b. There is no evidence in the record that Plaintiff posted the YouTube

                  videos and websites about Robins Kaplan LLP, Anne M. Lockner, L.

                  Haynes Hansen, Charlie C. Gokey or Ena Kovacevic to obtain a

                  favorable settlement. Id. Indeed, Plaintiff has never engaged in any

                  settlement negotiations or made any settlement overtures with

                  Defendant Kriel’s counsel in any form. In fact, Defendant Kriel and her

                  counsel concede this fact in their moving papers; and

              c. There is no evidence in the record that Plaintiff posted the YouTube

                  videos and websites about Kutock Rock LLP, K. Jon Breyer or Steven C.

                  Likes to obtain a favorable settlement from Defendants Middlecamp,

                  Miller and Schaefer. Id.

Put simply, there is no evidentiary basis to support the Court’s findings in issuing the order

requiring Plaintiff to remove his existing content and enjoining him from engaging in future

speech. The Court denied Plaintiff due process by failing to conduct a hearing prior to

issuing findings of fact in its November 23, 2020 supporting its injunction. (See Fredin v.

Middlecamp, Dock No. 253). It is clear that a monetary sanction must meet the guidelines

provided by constitutional due process. Societé Internationale v. Rogers, 357 U.S. 197,

209, 78 S.Ct. 1087, 1094, 2 L.Ed.2d 1255 (1958).

       7.     The Court’s November 23, 2020 Order is plainly unconstitutional as it

infringes on Plaintiff’s First Amendment right to freedom of expression and his Fifth

Amendment right to due process. (See Fredin v. Middlecamp, Dock No. 253). It must

consequentially be declared void and vacated. Federal district courts should be very

                                              4
        CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 6 of 8




cautious in the use of any inherent power to sanction. "Because of their very potency,

inherent powers must be exercised with great restraint." Chambers v. NASCO, 111 S.Ct.

at 2132 (citation omitted).    Any sanction under a court's inherent power should be

proportionate to the level of improper conduct. Id., 111 S.Ct. at 2132-2133.

                                     CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court vacate

the November 23 Order as unconstitutional and consequently void pursuant to Fed. R. Civ.

P. 60(b)(4) and (6).



Date: December 22, 2020




                                                         s/ Brock Fredin
                                                         Brock Fredin
                                                         (tel.) 612-424-5512
                                                         brockfredinlegal@icloud.com
                                                         Plaintiff, Pro Se




                                             5
        CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 7 of 8




                        CERTIFICATE OF COMPLIANCE

      This brief complies with the page limitation established by Local Rule 7.1 in that it

does not exceed 12,000 words and contains 1161 words. This brief also complies with the

typeface requirements of Local Rule 7.1, as it has been prepared in Microsoft Word using

a proportioned spaced typeface of 13-point Times New Roman font.


Dated: December 22, 2020




                                                       s/ Brock Fredin
                                                       Brock Fredin
                                                       (tel.) 612-424-5512
                                                       brockfredinlegal@icloud.com
                                                       Plaintiff, Pro Se




                                            6
        CASE 0:17-cv-03058-SRN-HB Doc. 298 Filed 12/22/20 Page 8 of 8




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 22, 2020, I electronically filed the foregoing with

the Clerk of the District of Minnesota by using the CM/ECF system. The following

participants in the case who are registered CM/ECF users will be served by the appellate

CM/ECF system:

K. Jon Breyer
Kutak Rock
60 S. 6th Street
Minneapolis, MN 55402
Jon.breyer@kutakrock.com
Attorney for Defendants’

Anne M. Lockner
Robins Kaplan, LLP
8000 Lasalle Ave
Minneapolis, MN 55402
Anne.lockner@robinskaplan.com
Attorney for Defendant Kreil

Dated: December 22, 2020




                                                       s/ Brock Fredin
                                                       Brock Fredin
                                                       (tel.) 612-424-5512
                                                       brockfredinlegal@icloud.com
                                                       Plaintiff, Pro Se




                                            7
